DETAILED ACTION
Terminal Disclaimer
The terminal disclaimer filed on 18 March 2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patents 9,719,415, 10,190,490 and 10,738,688 has been reviewed and is accepted.  The terminal disclaimer has been recorded.  
Allowable Subject Matter
Claims 21-40 are allowed.
The following is an examiner’s statement of reasons for allowance: The claims presented in this application are substantially variations of the claims allowed in the disclaimed patents above, and are allowable for substantially the same reasons.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY L BACON whose telephone number is (571)270-5623.  The examiner can normally be reached on Monday-Thursday, 7am-4pm and every other Friday 7am-3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on 571-270-5426.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANTHONY L BACON/Examiner, Art Unit 3747

/SIZO B VILAKAZI/Primary Examiner, Art Unit 3747